DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 Apr 2021 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 25 Jan 2021.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
In claim 2, line 9, “the merchant payment terminal” should read --the payment terminal--.  
In claim 3, line 9, “the merchant payment terminal” should read --the payment terminal--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“cryptocurrency data analytics and exchange software” in claim 1, lines 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time wherein when initiating a transaction from one of the smart devices for goods, services or investment currency, the data analytics and exchange interface suggests the best cryptocurrency or fiat currency to use, based on current values of each currency, and exchanges one currency for another in order to complete the transaction” is not described in the original specification.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitations "the smart device" in line 1 and “the preferred cryptocurrency” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 are drawn to a system which is within the four statutory categories (i.e. a machine). 

With respect to claim 1:
Claim 1 is drawn to an abstract idea without significantly more. The claims recite tracking value of all cryptocurrencies, exchanging one cryptocurrency for another cryptocurrency, purchasing goods, services, and investments with cryptocurrencies, purchasing investments paid in cryptocurrency or fiat currency, recording and memorializing a user’s transaction according to blockchain protocols, suggesting the best cryptocurrency or fiat currency to use, and exchanging one currency for another. 
The limitations of tracking value of all cryptocurrencies, exchanging one cryptocurrency for another cryptocurrency, purchasing goods, services, and investments with cryptocurrencies, purchasing investments paid in cryptocurrency or fiat currency, suggesting the best cryptocurrency or fiat currency to use, and exchanging one currency for another, as stated, are processes that, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – cryptocurrency, smart devices, hard wired or wireless 

With respect to claims 2-4:
Dependent claims 2-4 include additional limitations, for example, using smart phone, initiating a purchase, choosing and accepting the preferred cryptocurrency, consummating and recording the transaction, and providing setup preference, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-4 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naggar et al. (US 20200258152 A1; hereinafter Naggar).
With respect to claim 1:
	Naggar teaches A system for cryptocurrency exchange and value management comprising: (See at least Naggar: Abstract; paragraph(s) [0042])
a plurality of smart devices equipped with an application optimized to make cryptocurrency transactions with hard wired or wireless encrypted connections to the Internet; (By disclosing, 
connection to a secure server including a cryptocurrency data analytics and exchange software capable of tracking value of all cryptocurrencies owned by and available to the user and capable of exchanging one cryptocurrency for another cryptocurrency among other analytics capabilities; (By disclosing, the digital currency managed by the client terminal may be tracked, reducing and/or preventing the risk of a malicious entity transferring digital currency to an anonymous wallet which cannot be tracked. Digital currency may be withdrawn by transfer of the digital currency to an account managed by a server of a financial institution. See at least Naggar: Abstract; paragraph(s) [0008], [0089] & [0179])
a transaction interface enabling purchase of goods and or services; (By disclosing, the manual user selection triggers payment of the target amount of the target currency to the website (transaction interface) for purchase of at least one item or service using the corresponding value of the at least one cryptocurrency. See at least Naggar: paragraph(s) [0037])
including a payment terminal for purchasing goods, services, and investments with cryptocurrencies or fiat currency; and (By disclosing, the manual user selection triggers payment of the target amount of the target currency to the website for purchase of at least one item or service using the corresponding value of the at least one cryptocurrency. In addition, the dedicated website may link to websites of online merchants, with the option to purchase using cryptocurrency appearing like in a desktop. When the URL of the ecommerce website added is added to the URL of the dedicated website, the ecommerce website may open in the mobile browser with the selection object enabled. Furthermore, FIG. 5S presents an exemplary screen 556 for single click purchase of new coin investments 558 and/or single click purchase of top gaining coins 560 defined according to a set of rules, as described herein. Still furthermore, user dataset 108A that stores records of users accessing code 106A for buying, selling, and/or transferring digital currency (e.g., FIAT and/or cryptocurrency). See at least Naggar: paragraph(s) [0037], [0125], [0154]-[0155] & [0251])
access to a blockchain exchange network wherein a user's transaction may be recorded and memorialized according to blockchain protocols; (See at least Naggar: Abstract)
wherein when initiating a transaction from one of the smart devices for goods, services or investment currency, the data analytics and exchange interface suggests the best cryptocurrency or fiat currency to use, based on current values of each currency, and exchanges one currency for another in order to complete the transaction. (By disclosing, interface code 108C includes instructions for interfacing with external computing devices and/or servers, for example, with financial server for transferring FIAT, with exchange servers for exchanging cryptocurrencies and/or FIAT, and/or third party servers for providing an interface for transfer of digital currencies between users and the third party. Interface code 108C may include instructions to obtain the best price by comparing multiple exchange servers (suggesting the best cryptocurrency or fiat currency to use). See at least Naggar: paragraph(s) [0127])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Naggar, as applied to claim 1, and in view of Tran et al. (US 20180117446 A1; hereinafter Tran).
With respect to claim 2:
	Naggar teaches the system of claim 1, as stated above.
	Naggar further teaches ...and wherein the preferred cryptocurrency is chosen by the user, prior to exchange, for a purchase and the preferred currency is accepted by the merchant payment terminal and a transaction is consummated and recorded in a blockchain network. (By disclosing, digital currency managed by the client terminal may be tracked; the manual user selection triggers payment of the target amount of the target currency to the website for purchase of at least one item or service using the corresponding value of the at least one cryptocurrency; the code includes instructions for presenting a graphical user interface (GUI) for manual user selection of execution of the request of transferring the target amount of the target currency to the website according to the corresponding value of the at least one cryptocurrency (prior to exchange); the user dataset may be updated according to the transaction dataset and/or in response to the synchronization. See at least Naggar: paragraph(s) [0179], [0037], [0033], [0089] & [0231])

	Tran, directed to smart device and thus in the same field of endeavor, teaches 
...wherein the smart device is a smartphone to initiate a purchase of merchandise by utilizing the smartphone’s onboard application. (By disclosing, an application can be downloaded to a device with location information such as a computer or a smart phone with GPS system. See at least Tran: paragraph(s) [0225])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for storage of cryptocurrencies and transactions teachings of Naggar to incorporate the smart device teachings of Tran for the benefit of the smart device. (See at least Tran: paragraph [0062]-[0063])
With respect to claim 3:
	Naggar and Tran teach the system of claim 2, as stated above.
	Naggar further teaches wherein the cryptocurrencies owned by a user including cryptocurrencies not owned by the user but that may be exchanged to another cryptocurrency preferred by a merchant payment terminal for payment of goods and or services wherein the preferred cryptocurrency is chosen by the user for a purchase and that currency is not accepted by the payment terminal wherein the cryptocurrency data analytics and exchange software finds several cryptocurrencies suitable to the merchant and the user selects the one of several he chooses displayed on his smartphone to make a transaction a transaction is consummated with the merchant payment terminal and recorded in the blockchain network. (As stated above with respect to claim 2, see at least Naggar: paragraph(s) [0179], [0037], [0033], [0087] & [0231])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naggar and in view of Tran, as applied to claim 2, and in further view of Wasserman (US 20180268382 A1; hereinafter Wasserman).
With respect to claim 4:
	Naggar and Tran teach the system of claim 2, as stated above.
Tran, in the same field of endeavor, further teaches wherein setup preferences are displayed on the interface on the smartphone comprising any one or more of (See at least Tran: paragraph(s) [0151], [0225] & [0235])
a preference menu; (See at least Tran: paragraph(s) [0151])
users intended uses; (See at least Tran: paragraph(s) [0415])
investments choices; (See at least Tran: paragraph(s) [0893])
...selecting risk levels such as high risk, Medium risk or Low risk; (See at least Tran: paragraph(s) [0877]-[0879])
...enabling investment prioritizing algorithms; (See at least Tran: paragraph(s) [0438] & [0441])
enabling auto alerts; (See at least Tran: paragraph(s) [0365])
...enabling algorithms including expense tracking, investment gains, potentially taxable events like purchases or investment income gains and losses; (See at least Tran: paragraph(s) [0876])
...investment prioritizing; and (See at least Tran: paragraph(s) [0438] & [0441])
algorithms based on user preferences; and (See at least Tran: paragraph(s) [0151])
the form of a receipt when any of their transactions have been recorded in a blockchain network. (See at least Tran: paragraph(s) [0147])
Naggar further teaches 
...product purchases; (See at least Naggar: paragraph(s) [0037])
...enabling cryptocurrency data analytics; (See at least Naggar: paragraph(s) [0174])
...enabling auto currency conversions; (See at least Naggar: paragraph(s) [0008])
enabling auto currency management; (See at least Naggar: paragraph(s) [0081])
...currency Data Analytics; (See at least Naggar: paragraph(s) [0174])
However, Naggar and Tran do not teach ...enabling algorithms including expense tracking, investment gains, potentially taxable events like purchases or investment income gains and losses.
Wasserman, directed to blockchain digital currency: systems and methods for use in enterprise blockchain banking and thus in the same field of endeavor, further teaches 
...enabling algorithms including expense tracking, investment gains, potentially taxable events like purchases or investment income gains and losses; (See at least Wasserman: paragraph(s) [0002], [0177] & [0180])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Naggar and Tran to incorporate the blockchain digital currency: systems and methods for use in enterprise blockchain banking teachings of Wasserman for the benefit of virtual `fiat` blockchain currency that is centrally issued and controlled, and 

Response to Arguments
Applicant's arguments filed 25 Apr 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments with respect to the 101 rejections that cryptocurrencies can change value, drastically, therefore, evaluation and suggestion of currency, as claimed in applicant's invention, is not only novel, but improves efficiency of monetary transactions of cryptocurrencies, it is noted that the additional elements including cryptocurrency, smart devices, hard wired or wireless encrypted connections, Internet, secure server, payment terminal, blockchain exchange network, and blockchain protocols are recited at a high-level of generality. The machine-related elements are recited without any technical details that integrate the statutory exception into a practical application, and therefore all the other processes can be performed manually by people.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juels et al. (US20170124535A1) teaches systems and methods for securing cryptocurrency purchases.
Ronca et al. (US20150363876A1) teaches cryptocurrency transformation System, including determining exchange rates for exchanging a first currency for a second currency.
Tunnell et al. (US20170053249A1) teaches Electronic Crypto-Currency Management Method and System, including crypto-currency exchange (e.g. cash to crypto-currency, crypto-currency to cash, crypto-currency to a different crypto-currency, etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685